Citation Nr: 0422668	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).
 
2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to December 1985.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which denied 
the benefits sought.  

The matter involving specially adapted housing under 
38 U.S.C.A. § 2101(a) is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran is not blind (5/200 visual acuity or less) in 
both eyes.

2.  The veteran's service connected disabilities do not 
include the anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for establishing entitlement to a special home 
adaptation grant are not met.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. §§ 3.809a, 4.63. (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  The Board finds that 
the requirements of the VCAA are met regarding the matter 
being addressed on the merits.

A letter from VA dated in April 2001, the rating decision in 
August 2001, and the September 2002 statement of the case 
(SOC) notified the appellant of the evidence necessary to 
substantiate his claims.  In the April 2001 correspondence 
(prior to the decision appealed), VA specifically apprised 
the veteran of the duty to notify and assist provisions in 
the VCAA, with identification of the parties responsible for 
obtaining pertinent evidence.  Regarding notice content, 
while the veteran was not advised verbatim to submit 
everything he had pertinent to his claim, he was told to 
submit any additional records and advised that if he wanted 
help getting any additional information or evidence that he 
thought would support his claim he should let VA know.  As he 
had also been advised of what was needed to establish 
entitlement to the benefit sought and of his and VA's 
responsibilities in claims development, the notice was 
equivalent to that mandated.  There is nothing conceivable 
the veteran could have in his possession that could change 
the outcome.  VA's notification duties are met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained available 
records and arranged for VA examinations in March 2001.  
Identified pertinent records have been obtained.  The 
documents of record contain sufficient evidence to decide 
this matter.  VA's duty to assist is also met.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review.

Factual Background

The veteran has a combined schedular 100 percent rating from 
February 19, 2001 for the following service-connected 
disabilities:  right upper extremity impairment secondary to 
myotonic dystrophy (major) (rated 70 percent); left upper 
extremity impairment secondary to myotonic dystrophy (minor) 
(rated 60 percent); right lower extremity impairment 
secondary to myotonic dystrophy (rated 40 percent); left 
lower extremity impairment secondary to myotonic dystrophy 
(rated 40 percent); dysthymic disorder (rated 30 percent); 
bilateral aphakia, status post cataract removal (rated 30 
percent); facial impairment secondary to myotonic dystrophy 
(rated 10 percent); tongue impairment secondary to myotonic 
dystrophy (rated 10 percent); and bilateral defective hearing 
(rated 0 percent).  

On VA examination in March 2001, the veteran reported that 
his myotonic dystrophy caused weakness, stiffness, and 
clumsiness in his hands.  He noted that his hands "freeze 
up" and are difficult to open, especially it is cold.  He 
reported an inability to perform fine motor activity, but 
could do buttons, with difficulty.  He could pick up coins, 
but had difficulty opening jars and putting on socks or tying 
shoes.  He could carry perhaps 15 pounds reasonably 
comfortably in both hands, but used both hands to open a door 
or pour milk.  He was able to drive a car okay, but had poor 
night vision.  He had bilateral cataract extractions; the 
left implant had slipped and was not in proper position.  He 
had poor vision in the left eye.  He could throw a ball, but 
not nearly as far or as accurately as in the past.  On motor 
examination, it was noted that there was atrophy throughout, 
worse distally than proximally.  The examiner noted loss of 
the intrinsic muscles in the hand with "hallowing" (sic) of 
the first dorsal interosseous and the thenar and hypothenar 
eminence.  Grip strength was poor at 3+/5.  Extension of the 
wrist and the use of intrinsic muscles of the hand were also 
3+/5.  On coordination testing, the veteran had trouble with 
tapping his hand in alternating movements.  He tended to slap 
too hard and the movements were somewhat irregular.  He had 
difficulty forming a fist very tightly and releasing it 
rapidly.  Finger-to-nose touching was fairly normal, but 
touching of each finger was somewhat difficult.  Lack of 
strength in the hand made it difficult to stretch the 
fingers.    

In a June 2001 statement, Dr. H.E.N. stated that he had 
treated the veteran for myotonic dystrophy from 1991 through 
1995.  At that time there was moderate arm weakness.  He also 
noted leg weakness, frequent falls and trouble with stairs.  
For medical and safety reasons, he recommended the veteran 
live in a single level dwelling with no stairs.  

Analysis: Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring  
specially adapted housing under 38 C.F.R. § 3.809(a); and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. §  
2101(b); 38 C.F.R. § 3.809a.

Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the hand, whether the acts 
of grasping, manipulation, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  See 
38 C.F.R. § 4.63. 

While eligibility for a  Special Home Adaptation Grant is 
dependent, in part, on the veteran being ineligible for 
Specially Adapted Housing and entitlement to that benefit has 
not yet been finally resolved in the instant case, the Board 
finds that in the circumstances of this case, those two 
matters are not inextricably intertwined, and that it is not 
inappropriate to proceed with the Special Home Adaptation 
Grant (as that matter is fully developed).  A Special Home 
Adaptation Grant requires both ineligibility for Specially 
Adapted Housing and qualifying disability.  And if one of the 
two thresholds is not met, whether the other is becomes 
irrelevant.  

In the instant case, the evidence clearly shows that while 
the veteran has severely disabling permanent service 
connected disability, such disability does not include 
disability qualifying for a Special Home Adaptation Grant.  
The veteran clearly is not blind (5/200 visual acuity or 
less) in both eyes; nor does he have service connected 
anatomical loss or loss of use of both hands.  While he does 
have substantially diminished functional capacity of both 
hands due to his service connected disability, the remaining 
abilities are clearly greater than having remaining functions 
only such as would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthetic appliance (required for a finding of 
"loss of use of hands" under 38 C.F.R. § 4.63).  He does 
not allege otherwise.

The veteran's representative asserts that the March 2001 
examination is now dated. In that regard, it is noteworthy 
that the veteran has not alleged that he has since become 
blind or developed loss of use of his hands (as described 
in§ 4.63).  As these threshold criteria are not met, this 
claim must be denied.


ORDER

Entitlement to a certificate of eligibility for a special 
home adaptation grant is denied.


REMAND

The veteran also claims entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a).  He contends that his 
lower extremity disabilities amount to loss of use of the 
feet since they so affect the functions of balance or 
propulsion as to essentially preclude effective locomotion 
without frequent falls.  He alleges that his upper extremity 
weakness and atrophy preclude the use of braces, crutches, a 
wheelchair, or a cane.

38 C.F.R. § 3.809 provides that a certificate of eligibility 
for assistance in acquiring specially adapted housing may be 
extended if a veteran is entitled to compensation for 
permanent and total disability due to any one of the 
following:  (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; (2) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; (4) the loss 
or loss of use of one lower extremity together with the loss 
of loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  

Reports of VA examination in March 2001 do not show loss of 
use of either hand.  However, they do reflect significant 
disability severely restricting the use of both upper and 
both lower extremities.  They also show systemic distal 
atrophy and weakness, footdrop, and problems with ambulation, 
with frequent falls.  The veteran's representative contends 
that the veteran's progressively worsening lower extremity 
disability now amounts to loss of use of the feet under 
38 C.F.R. § 4.63, in that an appropriate prosthetic appliance 
(at the site of election of a below-the-knee amputation) 
would not give way (as the legs do) and would therefore 
result in a greater remaining effective function than the 
veteran presently enjoys.  

Whether the present degree of lower extremity impairment 
rises to the level alleged is a medical questions that 
requires a medical opinion.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran and his 
representative are advised specifically 
of what he needs to establish entitlement 
to the benefit sought, what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development.  
The veteran should be advised to submit  
any pertinent evidence in his possession.  
The veteran and his representative should 
be given the opportunity to respond.  

2.  The RO should contact the veteran 
and, with his assistance, obtain copies 
of all available records, VA and private, 
relating to treatment he has received 
since March 2001 for disability due to 
his myotonic dystrophy. 

3.  The RO should then arrange for a VA 
orthopedic/neurological examination to 
ascertain whether it is at least as 
likely as not that disability due to the 
veteran's service-connected myotonic 
dystrophy has resulted in the loss of use 
of one or both his lower extremities so 
as to preclude unaided locomotion.  The 
examiner should specifically indicate 
whether such disability so affects the 
functions of balance or propulsion as to 
preclude unaided locomotion.  The 
examiner should also provide a medical 
opinion as to whether it is at least as 
likely as not that disability from 
myotonic dystrophy in either or both 
lower extremities, together with 
residuals of organic disease or injury, 
or the loss of use of one upper 
extremity, so affects the functions of 
balance or propulsion as to preclude 
unaided locomotion.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should explain the rationale for 
any opinion given.  
 	
4.  The RO should then readjudicate the 
claim for Specially Adapted Housing.  If 
it remains denied, the veteran and his 
representative should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to ensure that the veteran 
has proper notice, and to assist him in developing the record 
on appeal.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



